United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3623
                                  ___________

Foremost Insurance Group,               *
                                        *
             Appellee,                  *
                                        *
       v.                               *
                                        *
Randy Gene Lloyd; Randall Clay          * Appeal from the United States
Lloyd, a Minor, by and through his      * District Court for the
Natural Guardian, Randy Gene Lloyd,     * Eastern District of Arkansas.
                                        *
             Defendants,                *      [UNPUBLISHED]
                                        *
April Gardner, a Minor, by and through *
her Natural Guardian, Billy Gardner;    *
Estate of Barbara Gardner, Deceased,    *
                                        *
             Appellants.                *
                                   ___________

                         Submitted: June 18, 1999
                             Filed: July 1, 1999
                                 ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.
                            ___________

PER CURIAM.

      April Gardner (through her guardian) and the Estate of Barbara Gardner appeal
from the entry of judgment for Foremost Insurance Group in its declaratory judgment
action against appellants and others. For reversal, appellants argue the district court1
erred in concluding that the suit involved a sufficient amount in controversy to support
federal diversity jurisdiction pursuant to 28 U.S.C. § 1332.

      Upon de novo review, see General Elec. Capital Corp. v. Grossman, 991 F.2d
1376, 1380 (8th Cir. 1993), we agree with the district court that it does not appear to
a legal certainty that less than the jurisdictional amount was in controversy, see
Missouri v. Western Sur. Co., 51 F.3d 170, 173 (8th Cir. 1995).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Elsijane T. Roy, United States District Judge for the Eastern
District of Arkansas.
                                          -2-